Citation Nr: 0718357	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-28 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of cold 
weather injuries of the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1949 to June 1952 and 
from July 1952 to June 1954 and had additional duty in the 
Reserves.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision.  While the 
veteran requested a travel board hearing on his VA Form 9 in 
September 2005, he withdrew that request in March 2006.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that current hearing loss is related to active service. 

2.  The preponderance of the evidence is against a finding 
that current tinnitus is related to active service. 

3.  The veteran does not have residuals of cold weather 
injuries of the lower extremities related to active service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service and  sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385, 4.85 (2006)  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).  
  
3.  Chronic residuals of cold weather injuries of the lower 
extremities were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an April 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  In a March 2006 letter, he was 
also notified of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains some service medical records, post-service medical 
records, and VA examination reports.  The record reflects 
that most of the veteran's service medical records were not 
on file and that the records had been destroyed in a fire.  
Additional efforts to obtain the veteran's service records 
would be futile, and as such, the Board finds that VA has 
fulfilled its duty to assist in obtaining such records.  In 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
it during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  However, in this case this presumption does not 
apply as further discussed below. 

1.  Hearing Loss and Tinnitus

The veteran contends that his current hearing loss and 
tinnitus are related to his active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

The veteran's DD 214 noted that he was in a gun battalion 
during service, and the Board concedes the likelihood that he 
was exposed to acoustic trauma in service.  The veteran 
currently has hearing loss and tinnitus as the October 2004 
VA audiology examination report noted the following pure tone 
thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
55
55
LEFT

35
50
60
60

The average decibel loss was 43 decibels in the right ear and 
51 decibels in the left ear.  Speech recognition score using 
the Maryland CNC wordlist was 80 percent for the right ear 
and 76 percent in the left ear.  The VA examiner noted a 
borderline mild sloping to severe sensorineural hearing loss 
for the right ear and mild sloping to moderately severe 
sensorineural hearing loss for the left ear.  Tinnitus was 
also diagnosed.  

While service medical records are unavailable for the 
veteran's active duty, there is no indication that his 
current disability is related to service.  After active duty, 
the veteran had service in the reserves which includes a July 
1973 examination report which noted the following pure tone 
thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

10
10
40
25
LEFT

10
5
60
40

An examination in January 1977 showed the following pure tone 
thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

5
10
10
5
LEFT

5
25
10
10

On the Reports of Medical History in July 1973 and January 
1977, and on a physical examination questionnaire, the 
veteran specifically denied hearing loss.  In any case, the 
first documented indication of hearing loss in the record was 
not until July 1973, which is 19 years post active service.  
The first complaints and findings of tinnitus were on the 
October 2004 VA examination report.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As to the etiology of the current disability, the October 
2004 VA examiner, after review of the claims folder and 
examination of the veteran, opined that current hearing loss 
was not at least as likely due to military noise exposure but 
more than likely due to civilian noise exposure, presbycusis, 
and/or some other etiology.  It was opined that the tinnitus 
was due to changes that occurred 50 years after military 
service and were not related to military noise exposure.  The 
examiner pointed out that while the veteran had had mild to 
moderate high frequency hearing loss in both ears in 1973, 
the record showed that his hearing improved four years later, 
with only mild loss at 4000 Hz for the left ear only.  The 
Board has also considered a letter dated in March 2005 from 
M.J. Garcia, M.D. in which he disputed the VA examiner 
findings due to the absence of medical records.  Dr. Garcia 
noted that long term exposure to large firearms with 
unprotected hearing could be very well be a contributing 
factor to the veteran's disability.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds that the VA examination report 
is more probative than Dr. Garcia's letter.  The VA 
examiner's findings were based on review of the claims folder 
and examination of the veteran, while there is no indication 
that Dr. Garcia reviewed the claims folder or even examined 
the veteran (as he only indicates to reviewing the disability 
claim and the reason for the denial).  Additionally, Dr. 
Garcia does not indicate in what capacity he knows the 
veteran (i.e. whether he is the veteran's personal physician) 
or even his medical specialty.  Additionally, the VA examiner 
supported his opinion with reasons and bases and also 
accounted for the missing records in analyzing the available 
records.  The VA examiner gives an opinion based on the 
probability of disability being related to service and 
concludes that it is less probable that disability is related 
to service.  Dr. Garcia's opinion notes the veteran's 
exposure to acoustic trauma in service and concludes that 
this could very well be a contributing factor to his acoustic 
disabilities.  The Board does not dispute that opinion, but 
Dr. Garcia does not suggest and the record does not reflect 
that there is a 50 percent probability or greater that 
hearing loss and/or tinnitus are related to his period of 
service.   Therefore, the VA examination report is more 
probative than Dr. Garcia's letter.  

To the extent that the appellant himself has claimed that his 
hearing loss and tinnitus are related to service, as a 
layman, he has no competence to give a medical opinion about 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss and/or tinnitus were incurred 
in or otherwise related to service.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



2.  Residuals of Cold Weather Injuries 

The veteran contends that he has cold weather injuries of the 
lower extremities as a result of service.  Specifically, he 
asserts that while stationed in Korea, he developed frostbite 
in his feet as the temperature was below 40 degrees and below 
freezing for a large part of time during his tenure there. 

A May 2003 VA treatment record noted the veteran's complaints 
of numbness and tingling in his feet which he indicated had 
been present for many years and his belief that it was 
related to service.  On VA examination in November 2004, the 
veteran indicated that he did not initially seek medical 
attention for his frostbite and that the symptoms subsided.  
He denied any change in the skin of his feet or toes at that 
time; he also denied any change in the color of his feet or 
of requiring medical treatment thereafter.  The veteran told 
the examiner that his feet get cold especially at night even 
in Florida; his feet become numb and tingle.  Upon review of 
the claims folder and examination of the veteran, examiner 
opined that the disability of cold injury was not at least as 
likely as not related to his military service.  In support of 
her opinion, she added that the veteran has had diabetes for 
10 years and peripheral neuralgia was a known side effect and 
complication of diabetes.  She also indicated that there was 
no indication of a disability until its onset four years ago.  

Dr. Garcia, in his March 2005 report, disputes the VA 
examiner's findings and notes that "likely" means there is 
no assurance.  It was argued that it could not be denied that 
the weather injury years ago could be playing a role in his 
current disability.  

Based upon the evidence, the Board finds that service 
connection is unwarranted.  As established above, service 
medical records are unavailable.  However, the veteran 
himself indicated that he did not seek medical attention for 
his disability.  The November 2004 VA examination report 
noted peripheral neuralgia likely due to diabetes mellitus 
and concluded that it was less likely that the veteran had 
residuals of cold weather injury related to service.  The VA 
examiner gives an opinion based on the probability of 
disability being related to service and concludes that it is 
less probable that disability is related to service.  Dr. 
Garcia's opinion notes the veteran's cold weather exposure in 
service could be playing an important role in his lower 
extremity symptoms.  The Board does not dispute that opinion, 
but Dr. Garcia does not suggest and the record does not 
reflect that there is a 50 percent probability or greater 
that current disability in the lower extremities is related 
to his period of service.   Therefore, the VA examination 
report is more probative than Dr. Garcia's letter.  
Therefore, service connection for residuals of cold injuries 
is not warranted.

While the veteran and his fellow serviceman have suggested 
that he currently has residuals of cold injuries as a result 
of service, as lay people, they have no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of cold injuries 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for residuals of cold weather injuries of 
the lower extremities is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


